EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This Office Action is responsive to the Amendment filed 26 February 2022.   

Claims 2-7, 10, 14, 16 and 17 are now pending.  The Examiner acknowledges the 

amendments to claims 2-7, 10, 14, 16 and 17, as well as the cancellation of claims 1, 

11-13, 18 and 19.  The present application, filed on or after March 16, 2013, is being 

examined under the first inventor to file provisions of the AIA .


The application has been amended as follows: 

IN THE CLAIMS:

At line 1 of claim 10, “claim 1” has been changed to –claim 16--.

Reasons for Allowance
3.	Claims 2-7, 10, 14, 16 and 17 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 2-7, 10, 14, 16 and 17, while the prior art teaches a method for minimally invasively treating chronic heart failure comprising: providing a device having a frame having a plurality of longitudinally extending elongated members and cardiac tissue attached to the frame; 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791